The defendants in error, of Indian blood, commenced their action in the county court of McIntosh county for a declaration of heirship in the matter of the estates of Susan and Bunny Runner, who were of Indian blood and died in the years of 1903 and 1906, respectively. Judgment went for the petitioners and against certain claimants by the names of K. Saab, Frank Mike, and Wolverine Oil Company. The defendants appealed the cause to the district court, where a similar judgment and finding was reached and made in the trial of the cause. The defendants have appealed the cause to this court and urge want of jurisdiction on the part of the county court to determine the heirship in the proceedings as filed, and want of jurisdiction of the district court on appeal to hear and determine the cause. The record in this appeal brings the cause within the rules applied in Homer v. Lester, 95 Okla. 284, 219 P. 392, and is controlling in this cause. The question of the want of jurisdiction to hear and determine a cause may be raised by the plaintiff in error in this court for the first time. Cummings v. McDermit, 4 Okla. 272, 44 P. 276, and Zahn v. Obert,60 Okla. 118, 159 P. 298.
The county court was without jurisdiction to entertain the proceedings and consequently the judgment of the district court on appeal in the proceedings was null and void for want of jurisdiction.
Therefore it is recommended that this cause be reversed and remanded with directions to dismiss the proceedings.
By the Court: It is so ordered.